   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 1 of 14 PAGEID #: 73




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES,                                        :
                                                      :
        Plaintiff,                                    :
                                                      :      Case No. 2:20-CR-51
        v.                                            :
                                                      :      JUDGE SARAH D. MORRISON
AARON FORD,                                           :
                                                      :
        Defendant.                                    :


                                      OPINION & ORDER
        Defendant Aaron Ford’s Motion to Revoke Magistrate’s Detention Order (ECF No. 17)

and the Government’s Opposition thereto (ECF No. 18) are presently before the Court for

consideration. The Court determines that the motion is suitable for a decision without a hearing

given current health concerns and restrictions.

   I.        BACKGROUND

        Mr. Ford was arrested on March 3, 2020 on charges of knowingly possessing a firearm as

a convicted felon and possessing a firearm after having previously been convicted of a domestic

violence offense. (ECF No. 1.) Magistrate Judge Vascura ordered him detained that same day

pending a detention hearing. (ECF No. 5.) The Magistrate held that hearing on March 6, 2020

and considered the factors set forth in 18 U.S.C. § 3142(g). (ECF No. 8.) She determined that

the Government had proven by clear and convincing evidence that no condition or combination

of conditions of release will reasonably assure the safety of any other person and the community.

Id. Her reasons for so holding included: the weight of the evidence against Mr. Ford was strong;

Mr. Ford’s prior criminal history; his participation in criminal activity while on probation,

parole, or supervision; his history of violence or use of weapons; his lack of stable employment


                                                  1
   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 2 of 14 PAGEID #: 74




and his prior violations of probation, parole, or supervised release. Id.; see also audio of March

6, 2020 detention hearing at 27:20-39:34.

       The March 12, 2020 two-count Indictment charges Mr. Ford with violating

18 U.S.C. §§ 922(g)(9) and 924(a) by knowingly possessing a firearm after being convicted of

domestic violence and 18 U.S.C. § 922(g)(1) and 924(a) by being a felon in possession of a

firearm. (ECF No. 11.) The Indictment contains a forfeiture allegation for the gun at issue. Id.

Mr. Ford plead not guilty on March 24, 2020. (ECF No. 14.)

       His jury trial is presently scheduled for July 27, 2020.

                                       III.    DISCUSSION

       In sum, Mr. Ford wants to be released from pre-trial detention to electronic home

confinement with GPS monitoring at his aunt’s residence because of coronavirus and his

resultant inability to communicate with counsel. He presents this request in a boilerplate motion

the Court has seen several times before with only minimal alteration. He attaches a declaration

from a doctor in California who has absolutely no connection to this case generically opining on

the risk of COVID-19 transmission in jails. Yet, Dr. Williams, the declarant, does not aver that

she has ever set foot in, or performed specific research on, the Jackson Pike facility where Mr.

Ford is being detained. And, she specifically limits the declaration’s use to defendants whose

release does not jeopardize public safety. (ECF No. 17-1 at ¶ 4.) As shown below, Mr. Ford does

not fall into that category. Thus, her affidavit is completely irrelevant.

       Also of no use is Mr. Ford’s recitation of multi-layered hornbook hearsay to the effect

that an unidentified person at the public defender’s office spoke to another unidentified

individual at Jackson Pike who allegedly said that an unidentified guard told an unidentified

inmate that several unidentified guards have tested positive for COVID-19. (ECF No. 17 at 5.)



                                                  2
   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 3 of 14 PAGEID #: 75




Lastly, Mr. Ford references a news article discussing possible unsanitary conditions at the

Franklin County Jail in downtown Columbus. (ECF No. 17 at 3.) But Mr. Ford is housed at

Jackson Pike, and he makes no similar argument about that facility. Id. The article is therefore of

no use to the instant discussion.

       Having established what the Court cannot rely on when addressing his ask, the Court

turns to what it can—the statutory bases for the motion. He cites to 18 U.S.C. § 3145(b), which

permits review of detention orders issued by Magistrate Judges, and to 18 U.S.C. § 3142(i) of the

Bail Reform Act, in support.

       Section 3145(b) governs review of detention orders and provides that “[i]f a person is

ordered detained by a magistrate judge . . . that person may file, with the court having original

jurisdiction over the offense, a motion for revocation or amendment of the order. The motion

shall be determined promptly.” Reconsideration of a defendant’s detention order may be granted

only on new information “that has a material bearing on the issue whether there are conditions of

release that will reasonably assure the appearance of such person as required and the safety of

any other person and the community.” United States v. Shelton, No. 3:19-cr-14, 2020 U.S. Dist.

LEXIS 62655, at *4-5 (W.D. Ky. Apr. 9, 2020) (quoting 18 U.S.C. § 3142(f)); see also United

States v. Watson, 475 F. App’x 598, 600 (6th Cir. 2012) (citing 18 U.S.C. § 3142(f)(2)(B)).

“New and material information for § 3142(f)(2)(B) purposes consists of . . . truly changed

circumstances, something unexpected, or a significant event.” United States v. Jerdine, No. 1:08

CR 00481, 2009 U.S. Dist. LEXIS 117919, at *6-8 (N.D. Ohio Dec. 18, 2009) (citation omitted).

       Mr. Ford maintains that COVID-19 qualifies as each of those. Due to the virus, the

President of the United States has declared a national health emergency, the federal courthouses

within this district are closed until June 1, 2020 pursuant to General Order 20-08, and Ohio’s



                                                 3
   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 4 of 14 PAGEID #: 76




Governor has issued a statewide “Stay at Home” order. Governor DeWine’s order is designed to

facilitate social distancing among individuals to slow the spread of COVID-19 and permit health

care facilities to sufficiently treat the expected influx of those infected with the virus.

        Mr. Ford notes that social distancing is nearly impossible in the confined setting of the

county jail where he is currently incarcerated. He states that his walker further exacerbates his

inability to distance himself from others. In contrast, the Government argues COVID-19 changes

nothing because no conditions exist that would assure the public’s safety were he to be released.

(ECF No. 19 at 1, 3.)

        The Court concurs that COVID-19 presents a novel and unprecedented change in

circumstances. But that change presently plays no material role as to whether there are

conditions of release that will reasonably assure the safety of the public were Mr. Ford to be

released. Material information is information “of a nature that . . . would increase the likelihood

that the defendant is less likely to pose a danger to the community.” Watson, 475 F. App’x 598,

600 (6th Cir. 2012). The mere possibility of Mr. Ford’s contracting COVID-19 while inside

Jackson Pike is of no import to his risk of harm to the public outside of the facility.

Mr. Ford’s Motion to Revoke (ECF NO. 17) is therefore DENIED under § 3142(f). See United

States v. Rivera, No. 09-CR-619 (SJF), 2010 WL 1687069, at *3 (E.D.N.Y. Apr. 21, 2010)

(defendant “has not demonstrated that the circumstances concerning his bail application have

significantly changed since Magistrate Judge Orenstein’s detention order so as to warrant

reopening the detention hearing and releasing [defendant] on bail” under § 3142); see also

United States v. Rodriguez-Adorno, 606 F. Supp. 2d 232, 234, 237-239 (D.P.R. 2009) (declining

to reopen magistrate judge’s denial of bond because defendant presented no new material

evidence to the district court); see also United States v. Perozzi, No. 09CR117-16-SM, 2009 WL



                                                   4
   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 5 of 14 PAGEID #: 77




2929292, at *2 (D.N.H. Sept. 9, 2009) (same); see also United States v. Juarez, No. 2:16-cr-

00265-GMN-CWH-23, 2018 U.S. Dist. LEXIS 211036, at **6-7 (D. Nev. Dec. 13, 2018)

(denying defendant’s motion for review of magistrate’s denial of defendant’s motion for

reopening of bond proceedings that took place before the magistrate partly for lack of new

material evidence and noting the new material evidence requirement is “strictly interpreted”).

       Assuming, arguendo, that COVID-19 satisfies § 3142(f)’s new and material information

requirement, the Court proceeds to a further review of Magistrate Vascura’s detention order

utilizing the de novo standard. United States v. Yamini, 91 F. Supp. 2d 1125, 1129 (S.D. Ohio

2000) (explaining that although the Sixth Circuit has not mandated a particular standard of

review, “the majority view appears to favor . . . de novo review of detention orders”).

       “The default position of the law . . . is that a defendant should be released pending trial.”

United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). A defendant may be detained pending

trial only when a judicial officer “finds that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e). “Pretrial detention can be ordered based on a judicial

finding of either substantial danger to the community or risk of flight; only one is required.”

United States v. Xiaorong You, No. 2:19-CR-14, 2019 U.S. Dist. LEXIS 96776, at *5 (E.D.

Tenn. June 10, 2019) (quoting United States v. Hernandez, No. 1:02-CR-006, 2002 U.S. Dist.

LEXIS 26904, 2002 WL 1377911, at *3 (E.D. Tenn. Feb. 27, 2002) (citing United States v.

Portes, 786 F.2d 758, 765 (7th Cir. 1985)). Here, the Government contends only that Mr. Ford is

a danger to the community. Thus, the Government must prove that he is a danger to the public

for which no condition or set of conditions will reasonably assure the community’s safety by

clear and convincing evidence. United States v. Hinton, 113 F. App’x 76, 77 (6th Cir. 2004).



                                                 5
   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 6 of 14 PAGEID #: 78




       The Magistrate correctly found that the Government satisfied its burden. Mr. Ford was

convicted at age seventeen of carrying a concealed weapon. Two years later he was charged with

drug possession and sentenced to probation, which was revoked. He served a six-month sentence

for drug charges in 2010 before being charged with aggravated menacing and aggravated

burglary. Those charges were dismissed. In 2013, he served six months in jail for aggravated

menacing and an additional six months for violating a domestic protection order. While on

probation for the domestic charge, he was arrested for a probation violation. In 2015 he served

approximately four months in jail for assault. Weapons charges that year led to another six

months sentence after which he had his probation revoked due to two new criminal charges.

Those charges were for domestic violence and resulted in yet another four-month sentence. He

returned to jail in 2016 for violating a domestic protection order. He subsequently served

additional time between 2017 and 2018 for assault, obstructing official business and petty theft.

In 2019 he was charged with using a firearm while possessing drugs, having a weapon while

under disability, and improper handling of a firearm. A warrant was issued when he failed to

appear at his arraignment. Those charges remain pending. He also has pending charges from

February 2020 for aggravated burglary and burglary against the mother of his child who has a

protective order against him. In sum, his adult criminal history spans more than a decade and is

extensive and violent. Clear and convincing evidence supports the finding that he is a danger to

the community.

       Under the Bail Reform Act, the Court must next determine “whether there are conditions

of release that will reasonably assure . . . the safety of any other person and the community[.]” 18

U.S.C § 3142(g). United States v. Haun, No. 3:20-CR-024-PLR-DCP, 2020 U.S. Dist. LEXIS




                                                 6
   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 7 of 14 PAGEID #: 79




63904, at *3-4 (E.D. Tenn. Apr. 10, 2020). In making this determination, the Court considers the

following factors:

               (1) the nature and circumstances of the offense charged, including
                   whether the offense is a crime of violence, a violation of
                   section 1591, a Federal crime of terrorism, or involves a minor
                   victim or a controlled substance, firearm, explosive, or
                   destructive device;

               (2) the weight of the evidence against the person;

               (3) the history and characteristics of the person, including—

                      (A) the person’s character, physical and mental condition,
               family ties, employment, financial resources, length of residence in
               the community, community ties, past conduct, history relating to
               drug or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; and

                        (B) whether, at the time of the current offense or arrest, the
               person was on probation, on parole, or on other release pending
               trial, sentencing, appeal, or completion of sentence for an offense
               under Federal, State, or local law; and

               (4) the nature and seriousness of the danger to any person or the
               community that would be posed by the person’s release. . . .


§ 3142(g). If the Court determines that a detention order is necessary, it shall submit a written

statement of the reasons for the detention. 18 U.S.C. § 3142(i)(1).

       Neither side addresses the § 3142(g) factors. The Court, however, has assessed Mr.

Ford’s motion, the Government’s opposition and the audio recording of the March 6, 2020

detention hearing. In light of those actions, the Court has reviewed Magistrate Judge Vascura’s

detention order (ECF No. 8) de novo. Pursuant to the requisite factors, the Court makes the

following findings.




                                                  7
   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 8 of 14 PAGEID #: 80




        Nature and Circumstances of the Offenses Charged. The underlying charges involve

possession of a firearm as a felon. The nature and circumstances of the charged offenses support

Mr. Ford’s continued pretrial detention.

        Weight of the Evidence Against Mr. Ford. “This factor goes to the weight of the evidence

of an accused’s dangerousness or flight risk, not to the weight of the evidence pointing to his or

her guilt.” United States v. Richardson, No. 2:11-cr-220, 2011 U.S. Dist. LEXIS 122928, at *18

(S.D. Ohio Oct. 21, 2011) (citing Stone, 608 F.3d at 948). In this regard, there are strong

indicators that Mr. Ford poses a significant danger to the community. Those indicators are

included within the Court’s recitation of Mr. Ford’s criminal history above. The Court concludes

that the weight of the evidence with respect to Mr. Ford’s danger to the community is substantial.

        History and Characteristics of the Person. As noted above, when addressing this factor,

the Court initially considers Mr. Ford’s character, physical condition, family ties, employment,

financial resources, length of residence in the community, community ties, past conduct, history

relating to drug or alcohol abuse, criminal history and record concerning appearance at court

proceedings. 18 U.S.C. § 3142(g)(3).

        Mr. Ford has an extensive history of engaging in violent crimes. Presently, he is

recovering from a gunshot wound. His mother and eight siblings are located in Columbus, where

he has lived his entire life. He maintains contact with each of them. He has no stable

employment history. He has limited financial resources. His criminal history involves an arrest

for failure to appear at an arraignment.

        Mr. Ford offers nothing but the possibility that he might contract COVID-19 while in the

jail as the basis for his motion. His focus is off.

                A defendant’s concerns that he or she would face heightened
                COVID-19 risks if incarcerated would not typically factor into a §

                                                      8
   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 9 of 14 PAGEID #: 81




               3142(f) analysis, which focuses on whether the court can fashion
               conditions of release that will reasonably assure the defendant is
               not a risk of nonappearance or a risk of harm to any others or the
               community. The risk of harm to the defendant does not usually
               bear on this analysis.


United States v. Henry Clark, No. 19-40068-01-HLT, 2020 U.S. Dist. LEXIS 51390, at *8 (D.

Kan. Mar. 25, 2020). Additionally, “a defendant should not be entitled to temporary release . . .

based solely on generalized COVID-19 fears and speculation.” Id. at *9 (in context of 18 U.S.C.

§ 3142(i)).

       Mr. Ford’s history and characteristics therefore lean toward detention.

       Nature and Seriousness of the Danger to any Person or the Community. Again, Mr. Ford

has an extensive and violent criminal history. Pretrial Services recommends detention due to that

history. Accordingly, the Court finds that there are no conditions sufficient to address the

concern for danger that the Defendant poses to the community. This fourth and final § 3142(g)

factor weighs in favor of detention.

       Utilizing de novo review, and after weighing all the evidence and reviewing the entire

record, this Court finds under the totality of the circumstances that clear and convincing evidence

supports the finding that Mr. Ford poses a danger to the safety of the community and that no

condition or conditions of release would reasonably assure the safety of the community. His

Motion to Revoke is DENIED under § 3142(g).

       Mr. Ford’s final stated basis for relief is Section 3142(i). That section provides:

               The judicial officer may, by subsequent order, permit the
               temporary release of the person, in the custody of a United States
               marshal or another appropriate person, to the extent that the
               judicial officer determines such release to be necessary for
               preparation of the person’s defense or for another compelling
               reason.


                                                 9
  Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 10 of 14 PAGEID #: 82




(Emphasis added). Mr. Ford bears the burden of establishing circumstances warranting

temporary release under § 3142(i). United States v. Henry Clark, No. 19-40068-01-HLT, 2020

U.S. Dist. LEXIS 51390, at *4 (D. Kan. Mar. 25, 2020). He fails to do so.

       Defendant argues that his inmate status and his gunshot wound render him at a higher

risk for contracting COVID-19. In particular, his wound is open and requires dressing changes.

He also uses a walker which prevents him from engaging in any practical social distancing. (ECF

No. 17 at 5.) He states that two Jackson Pike inmates have tested positive for COVID-19. From

this, he argues that compelling reasons exist justifying his release under § 3142(i). In this regard:

                        The court is mindful of the unprecedented magnitude of the
               COVID-19 pandemic and the extremely serious health risks it
               presents. But, in that context, a defendant should not be entitled to
               temporary release under § 3142(i) based solely on generalized
               COVID-19 fears and speculation. Rather, the court must make an
               individualized determination as to whether COVID-19 concerns
               present such a compelling reason in a particular case that
               temporary release is necessary under § 3142(i). In making that
               determination, the [Court] will evaluate at least the following
               factors:
                        (1) the original grounds for the defendant’s pretrial
                        detention,
                        (2) the specificity of the defendant’s stated COVID-19
                        concerns,
                        (3) the extent to which the proposed release plan is tailored
                        to mitigate or exacerbate other COVID-19 risks to the
                        defendant, and
                        (4) the likelihood that the defendant’s proposed release
                        would increase COVID-19 risks to others.
               The court will not necessarily weigh these factors equally, but will
               consider them as a whole to help guide the court’s determination as
               to whether a “compelling reason” exists such that temporary
               release is “necessary.” § 3142(i).

Id. at 9; see also United States v. Terrone, No. 3:19-CR-00058-RCJ-CLB, 2020 U.S. Dist.

LEXIS 65293, at *19 (D. Nev. Apr. 10, 2020) (utilizing same factors to address similar motion

in a case with same procedural posture and noting COVID concerns are properly addressed



                                                 10
   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 11 of 14 PAGEID #: 83




under § 3142(i)). The Court finds this guidance instructive and will therefore embark on the

highlighted analysis.

        Original grounds for detention. Judge Vascura detained Mr. Ford based upon, inter alia,

his extensive and violent criminal history and his disregard of court orders. The record amply

supports that finding, so this factor therefore leans against release.

        Specificity of Defendant’s stated COVID-19 concerns. The mere possibility of

contracting COVID-19 does not equate to a compelling enough reason to justify his release. See

United States v. Hamilton, No. 19-CR-54-01 (NGG), 2020 U.S. Dist. LEXIS 49095, at *5

(E.D.N.Y. Mar. 20, 2020) (denying temporary release to inmate of advanced age and with

dementia on COVID-19 grounds). “[T]he Court cannot accept [the] argument that any risk of

contracting the coronavirus while incarcerated warrants temporary release.” United States v.

Wilburn, No. 1:18-cr-115, 2020 WL 1899146, at *6 (W.D. Penn. Apr. 17, 2020) (emphasis in

original).While it is true that two Jackson Pike inmates have tested positive for COVID-19,

“[t]he mere presence of the virus, even in a detention setting, does not automatically translate to

the release of a person accused.” United States v. Andrewsh, No. 5-19-mj-0087, 2020 WL

1904473, at *6 (M.D. Penn. Apr. 17, 2020); United States v. Williams, No. PWG-19-8, 2020 WL

1643662, at *2 (D. Md. Apr. 2, 2020) (denying the defendant’s request for release where at least

five inmates tested positive for coronavirus and the defendant suffered from allergies and

asthma). Mr. Ford offers no evidence that Jackson Pike is unprepared to contain the virus or to

care for those infected with the virus. See Clark, 2020 WL 1446895, at *6.

        In addition, Defendant intones that he may be at increased risk because of his gunshot

wound. (ECF No. 81 at 10.) Yet, he does not assert that condition is not being properly managed

by his current facility.



                                                  11
   Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 12 of 14 PAGEID #: 84




        Defendant also argues his inability to access counsel to prepare for trial is another

compelling reason justifying release. But he can access counsel. The U.S. Marshals informed the

Court on April 21, 2020 that Jackson Pike is allowing inmates “no-contact” visits with counsel.

This means that attorneys can still visit their clients at the jail. The Court therefore finds that this

consideration weighs against release.

        Effect of release plan on Defendant. Defendant provides no details as to how he will

arrive at his aunt’s home. Additionally, “he offers no evidence to explain how living with his

[aunt] mitigates the risk of infection. For example, he does not explain who else has or will live

in or frequent the home or identify any screening practices or concrete COVID-19 precautions

being taken there.” Clark, 2020 U.S. Dist. LEXIS 51390, at *20 (D. Kan. Mar. 25, 2020).

Governor DeWine’s stay-at-home order is not being criminally enforced and Defendant’s

possible home confinement does not prevent others from visiting his aunt’s residence. Those

facts exacerbate Defendant’s COVID-19 risks were he to be released. In contrast, access to jails

is both extremely limited and strictly enforced. That serves to minimize Defendant’s COVID-19

exposure. This factor thus cuts against release.

        Effect of release plan on the public. Again, Defendant offers only that he could stay at his

aunt’s house. He provides no information relating to the age or underlying health conditions of

his aunt. Hence, the Court lacks sufficient information to determine whether temporary release

would go against current guidance limiting in-person contact with those having high-risk health

conditions. See Terrone, 2020 U.S. Dist. LEXIS 65293, at *32. Furthermore, Mr. Ford may have

been exposed to COVID-19 while in prison. Releasing him to his aunt’s home would then put his

aunt, and anyone else she comes in contact with, at risk for contracting the virus. See United

States of America, v. Robert Andrewsh, No. 5:19-MJ-00087, 2020 WL 1904473, at *5 (M.D. Pa.



                                                   12
  Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 13 of 14 PAGEID #: 85




Apr. 17, 2020)(denying the temporary release request partly because defendant’s proposed

release plan would increase the risk of COVID-19 to members of the households to which he

would be released and the surrounding community).

          The Court also considers the risk release would place on Pretrial Services staff. In this

regard:

                 [S]upervising a high-risk offender out in the community will place
                 pretrial services officers at a heightened risk of contracting the
                 virus. [Ford] seeks release at a time when Pretrial Services Officers
                 across the country are teleworking in shifts and seeking to
                 minimize physical contact with defendants to reduce the risk of
                 viral transmissions. The court finds this is a significant
                 disadvantage when seeking to monitor defendants requiring intense
                 supervision, as [Ford] would require.


Id. at *31. “A defendant who is unable to comply with conditions of release poses potential risks

to law enforcement officers who are already tasked with enforcing shelter-in-place orders in

many cities and counties, pretrial services officers who come into contact with the defendant for

supervision, and others if that individual is taken back into custody.” Clark, 2020 U.S. Dist.

LEXIS 51390, at *21-22.

          Magistrate Vascura correctly ordered Defendant detained because he is a danger to the

community and no condition or conditions exist that would reduce that risk to an acceptable

level. Additionally, Mr. Ford’s extensive criminal history establishes that he has “been unable or

unwilling to remain law-abiding for most of his adult life;” hence, the Court “has no reason to

believe that he would suddenly become compliant now.” Clark, 2020 U.S. Dist. LEXIS 51390,

at *21-22. The fourth and final factor favors continued detainment and Defendant’s Motion to

Revoke is DENIED under § 3142(i) as well. (ECF No. 17).




                                                   13
  Case: 2:20-cr-00051-SDM Doc #: 21 Filed: 04/21/20 Page: 14 of 14 PAGEID #: 86




   IV.      CONCLUSION

         For the reasons discussed above, the Court DENIES Defendant’s Motion to Revoke

Magistrate’s Detention Order. (ECF No. 17).

         IT IS SO ORDERED.

                                                   /s/ Sarah D. Morrison
                                                   SARAH D. MORRISON
                                                   UNITED STATES DISTRICT JUDGE




                                              14
